BARNS, PAUL D., Associate Judge.
Upon a hearing of supplementary proceedings in aid of execution on a money judgment entered in the case of Norman Francis Haft v. James R. Coryell, the trial court on April 6, 1965, adjudged that “the conveyance from Shannon Publications, Inc. to Shanjim Publications, Inc. of ‘Inside Broward’ is null and void” and that the sheriff “be and he is hereby directed to seize forthwith all books, records, equipment, supplies and/or other articles in any wise used for or in the publication of said ‘Inside Broward’ and to deliver up same to plaintiff forthwith.”
Thereupon, Coryell and Shanjim Publications, Inc., entered their separate appeals. We find error and reverse.
It does not appear that Coryell has an appealable interest inasmuch as no adverse order has been entered against him, and his appeal is dismissed. (Case No. 6254)
As to Shanjim Publications, Inc., it has not been impleaded or in any wise *220brought into the action; it is not a party-in any wise, except for the order directing the sheriff to deliver to the plaintiff the property mentioned in the order. The sheriff had not levied on any of the property described in the order, and its identity is uncertain.
The only basis for the order is that prior to the hearing, the judgment creditor had bought at execution sale the share of stock in Shannon Publications, Inc. held by the judgment debtor which appears to have been all the outstanding shares of Shannon Publications, Inc.
The order appealed from is reversed since Shanjim Publications, Inc. has not been afforded a full and fair opportunity to be heard. Meyer v. Faust, Fla., 83 So.2d 847.
Reversed.
SHANNON, Acting C. J., and ANDREWS, J., concur.